10

11

12

13

14

15

16

17

18

19

20

21

De

23

24

25

 

Case 4:20-cr-06002-SAB ECFNo. 10 filed 12/20/19 PagelD.23 Page 1 of1

FILED IN T

HE U.S, Dis STRI
EASTERN DISTRICT OF WASHINGS!

UNITED STATES DISTRICT COURT DEC 9p ang
EASTERN DISTRICT OF WASHINGTON aa

UNITED STATES OF AMERICA, ) 0
) YAKIMA, WASHINGTON
Plaintiff, ) 4:19-MJ-7168-MKD
)
vs. ) Defendant’s Assertion of
) Fifth and Sixth Amendment
JOSE MARIA LOPEZ ORDUNO, )
)
Defendant. )
)

 

TO: WILLIAM D. HYSLOP, ACTING UNITED STATES ATTORNEY

I, the above-named defendant, hereby assert my rights under the Fifth and Sixth Amendments of
the United States Constitution, including but not limited to my rights to remain silent and to have
counsel present at any and all of my interactions with the government or others acting on the
government’s behalf. I do not wish to, and will not, waive any of my constitutional rights except in the
presence of counsel. I do not wish to have, nor do I consent to, any contact with any government
official, including but not limited to law enforcement agents, except through my counsel. I do not want
the government or others acting on the government’s behalf to question me, or to contact me seeking a
waiver of any rights, unless my counsel is present. The Government should so instruct its agents.

DATED thie” day of D2 ee , 2018.

Respectfully Submitted,

joe Siqyq _¢

DEFENDANT

Defendant’s Assertion of
Fifth and Sixth Amendment Rights
